DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I) and species A) reading on claims 1, 7-9, and 14 in the reply filed on 4/15/2022 is acknowledged.
Claims 2-6, 10-13, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“irradiation unit” in claim 1;
“image capturing unit” in claim 1;
“display control unit” in claim 1;
“wavelength pattern changing unit” in claim 1;
“accepting unit” in claim 1;
“image capturing control unit” in claim 1;
“storage control unit” in claim 1;
“wavelength pattern selection unit” in claim 9;
“acquisition instruction input unit” in claim 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation:
“wavelength pattern changing unit”,
“accepting unit”,
“storage control unit”,
“display control unit”,
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any particular structure for these elements. Therefore, the claim is rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wavelength pattern” and “an observation wavelength pattern”, i.e. “a wavelength pattern changing unit that changes a wavelength pattern of the irradiation light or the returning light; an accepting unit that accepts an acquisition instruction to acquire images; an image capturing control unit that causes images of an observation wavelength pattern”.  It is unclear if these are the same or different entities.  For this office action they will be considered the same.
Claim 1 recites “an image capturing control unit that causes images of an observation wavelength pattern to be captured …”.  The claimed “observation wavelength pattern” is considered to be a graphic plot depiction of the light intensity versus wavelength of the observation light, e.g. as seen in fig 3 and described at [0045].  Paragraph [0045] describes the light source control unit 26 as an example of a wavelength pattern changing unit, which “changes a light-quantity ratio between laser light sources”.  Fig 3 shows the light quantities of the various light sources and graphically depicts the ratio between them, resulting in the claimed observation wavelength pattern.  Therefore, an “image of an observation wavelength pattern” is considered to be an image of this graph or waveform, but it does not appear the claim nor the specification is interpreting this as an image of this waveform.  Rather, it appears applicant intends to claim “images of the part to be observed” as previously recited in claim 1 at line 5, “by” or “using” an observation wavelength pattern.  In other words by reciting “an image of X”, the image is of “X”, and not an image generated by or using “X”.  Plainly stated, an “image of the part to be observed using an observation wavelength” is different than an “image of an observation wavelength”.  The prior provides for an image of a body part, while the latter provides for an image of a graphic waveform.
If applicant is indeed intending the latter, a 112a written description would also apply since no description is provided as to how an image of an observation wavelength is generated or where it comes from.  Therefore, it will be interpreted herein as “images of the part to be observed using [[an]] observation wavelength patterns”.  The observation wavelength pattern appears to have multiple options based on the multiple modes selected and therefore the plural is required.  
All instances including within dependent claims will be treated similarly.
Relatedly, claim 1 also recites “a storage control unit that causes the images of the plurality of wavelength patterns different from one another to be stored in a storage unit …”.  It is unclear what “images of the plurality of wavelength patterns different from one another” are.  Strictly speaking, the claimed image, as currently written is an image of the actual wavelengths that are different from one another and not an image of the part to be observed.  It will be interpreted as “images of [[the plurality of]] the part to be observed using observation wavelength patterns different from one another…”.
Claim 14 recites “an acquisition instruction input unit” from which the “accepting unit” accepts the acquisition instruction.  The specification though details these as the same element, see [0036], “The acquisition instruction input unit 13B (an example of an accepting unit) …”.  Therefore the scope of these elements is unclear.  For this office action, the acquisition instruction input unit will be interpreted as some form of user interface, e.g. a button or switch, while the accepting unit will be considered any element which converts the user interaction with the acquisition instruction input unit to a signal and/or communicates the signal to the rest of the device, e.g. a wire or connector.
Claim limitation:
“wavelength pattern changing unit”,
“accepting unit”,
“storage control unit”,
“display control unit”,
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any particular structure for these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHUN US2011/0237883.
For claim 1, 
Chun discloses an “endoscopic image acquisition system comprising: 
an irradiation unit (light source device 13; fig 2; [0042]) that irradiates a part to be observed in a body cavity of a patient with irradiation light; 
an image capturing unit (CCD 44; fig 2; [0056]) that receives returning light from the part to be observed and captures images of the part to be observed; 
a display control unit (display control circuit 58; fig 2; [0086]) that causes the captured images to be sequentially displayed on a display unit; 
a wavelength pattern changing unit (light source selector 37; fig 2; [0051]) that changes a wavelength pattern of the irradiation light or the returning light; 
an accepting unit (communication line from the console 23 to the controller 59; fig 2; [0088]) that accepts an acquisition instruction to acquire images; 
an image capturing control unit (imaging controller 46; fig 2; [0062]) that causes images of an observation wavelength pattern to be captured at a certain frame rate and that causes images of a plurality of wavelength patterns different from one another to be sequentially captured in response to acceptance of the acquisition instruction; and 
a storage control unit (DSP 55 and controller 59; fig 2; [0064] describes the functions of the controller and DSP to store images in the frame memory 56) that causes the images of the plurality of wavelength patterns different from one another to be stored in a storage unit, wherein 
the display control unit (display control circuit 58; fig 2; [0086] describes selective control of the image to be displayed, including not displaying the image associated with a nonselected mode/illumination wavelength pattern) sets an image of a wavelength pattern other than the observation wavelength pattern not to be displayed”.
For claim 9, Chun discloses the “endoscopic image acquisition system according to claim 1, further comprising a wavelength pattern selection unit (image selector switch 68; fig 2; [0086]) that allows a user to select the observation wavelength pattern, wherein the image capturing control unit causes images to be captured with the selected wavelength pattern at a certain frame rate ([0062])”.  
For claim 14, Chun discloses the “endoscopic image acquisition system according to claim 1, further comprising an acquisition instruction input unit (console 23; fig 2; [0088]) with which a user inputs the acquisition instruction, wherein the accepting unit accepts the acquisition instruction from the acquisition instruction input unit (fig 2 shows the communication line accepting the instruction from the console to deliver to the controller 59)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN US2011/0237883 as applied to claim 1 above, and further in view of EINO US2008/0304724.
For claim 7, Chun does not disclose the “endoscopic image acquisition system according to claim 1, wherein the images of the plurality of wavelength patterns different from one another include an image of the observation wavelength pattern, and the storage control unit causes the image of the observation wavelength pattern to be stored in a first storage area of the storage unit, and causes an image of a wavelength pattern other than the observation wavelength pattern to be stored in a second storage area of the storage unit, the second storage area being different from the first storage area”.  In light of the multiple 112b indefiniteness issues, the claim is interpreted as selectively storing images of the patient in different directories based on whether the observation wavelength pattern used to generate the image is the user selected mode or not, providing for a classification system.  As such, Eino teaches in the same field of endeavor classification of electronic image files into directories [0013].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Eino into the invention of Chun in order to configure the claimed endoscopic image acquisition system e.g. as claimed because it provides for an orderly classification storage system.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN US2011/0237883 as applied to claim 1 above, and further in view of Meisner et al. US2011/0178395.
For claim 8, Chun does not disclose the “endoscopic image acquisition system according to claim 1, wherein the storage control unit causes the image to be stored in the storage unit in association with information on the wavelength pattern used in capturing of the image”.  Meisner teaches in the same field of endeavor, saving meta-data along with images [0067].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Meisner into the invention of Chun in order to configure the claimed endoscopic image acquisition system e.g. as claimed because it provides supporting data with respect to the saved images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795